         Case 3:14-cr-00175-WHA Document 1245 Filed 08/18/20 Page 1 of 1




                       UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                           AUG 18 2020
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                          No.    20-10156

                   Plaintiff-Appellee,             D.C. No. 3:14-cr-00175-WHA-1
                                                   Northern District of California,
 v.                                                San Francisco

PACIFIC GAS & ELECTRIC COMPANY,                    ORDER

                   Defendant-Appellant.

         Appellant’s unopposed motion for voluntary dismissal of this appeal

(Docket Entry No. 7) is granted. This appeal is dismissed. See Fed. R. App. P.

42(b).

         All other pending motions are denied as moot.

         This order served on the district court acts as the mandate of this court.




                                                    FOR THE COURT:

                                                    MOLLY C. DWYER
                                                    CLERK OF COURT


                                                    By: Megan Howard
                                                    Deputy Clerk
                                                    Ninth Circuit Rule 27-7
